I concur in so much of the opinion of Mr. Acting Associate Justice Lide as relates to the setting of this case for appeal, and I agree that the order of settlement, wherein the trial Judge attempted to determine the issues involved herein, should be reversed.
Nor have I any fault to find with the affirmance of the restraining order of the trial Judge which enjoined the sheriff, the constable, the South Carolina Tax Commission and its members, from offering at public sale any of the liquor which had been seized. The Circuit Judge was correct *Page 63 
in granting the writ of injunction until the issues involved could be determined under proper procedure.
But I cannot concur in that part of the opinion of Mr. Acting Associate Justice Lide which holds that the writ of mandamus is a proper remedy in this case, and that the petitioner-respondent had no other adequate remedy, and that Judge Grimball was correct in holding that petitioner is now entitled under the law to the possession of the seized property.
The granting of the writ of mandamus was, in my opinion, an abuse of discretion in a case under whose facts and circumstances there is neither necessity nor justification for the use of the extreme power which lies in this writ of high privilege. This writ can never be issued except where it is shown that the petitioner has no other specific legal remedy, a showing which has not been made in this case.
Under the injunction which was properly issued, the property was held intact and immune from sale until such time as a final adjudication could be had under such proceedings as might be brought under the Act of 1935 as amended by the Act of 1939. Thus the rights of the parties were held in statu quo until a proper determination of the issues could be made under the controlling statutes.
Judge Grimball, in his order, has held that this proceeding is much in the nature of an action in claim and delivery; an action which was entirely open to the petitioner if it had desired it. With this remedy available, together with the rights which petitioner had under the injunction which protected its status until it could be properly determined under such action as might be brought by the Solicitor, where was the necessity of a resort to the writ of mandamus? Certainly, such a writ will not lie where there exists an adequate remedy at law, as has been pointed out by Mr. Acting Associate Justice Lide by his quotation from the case *Page 64 
of State v. Bruce et al., 3 Brev., 264, at page 270, 5 S.C.L., 264, 6 Am. Dec., 576.
In 18 R.C.L., 114, Section 26, we find: "* * * Upon an application for such writ the questions which usually arise are: (1) Is there a duty imposed upon the officer; (2) is the duty ministerial in its character; (3) has the petitioner a legal right, for the enjoyment, protection or redress of which the discharge of such duty is necessary; (4) has he no other and sufficient remedy; and (5) in view of the fact that the issuance of the writ is not always a matter of right are the circumstances of the case such as will call forth the action of the Court?"
And on the same subject, on page 131 of the same volume, we find the following statement of the law: "The common law writ of mandamus is a prerogative writ invented for the purpose of supplying defects of justice, and issued where there was no other means of obtaining justice within the reach of the petitioner. Its object is not to supersede but to supply the want of a legal remedy; therefore to authorize its issuance, two facts must co-exist, the right to have the particular act or duty performed and the want of an adequate or specific remedy at law. This limitation in effect is frequently carried into the statutes relating to the issuance of the writ, but such a provision is regarded as merely declaratory of the common law practice. * * *"
Under the statutory remedies, petitioner, if it so chose, could have had a legal determination of the question of whether the liquor was contraband and subject to seizure and sale, and until such time, the restraining order granted by the trial Judge was in operation, protecting such rights as petitioner had.
The statutes of 1935 and 1939 are police regulations, enacted for the purpose of governing situations such as are involved in this case. The extraordinary resort, by the Circuit Judge, to the peremptory use of the writ of mandamus, under circumstances which could and should be controlled *Page 65 
by the statutes enacted specifically to meet such situations, would, if permitted, completely nullify such statutes.
In the particulars named, I think the judgment of the Circuit Court should be reversed.